DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Status of Claims
This is a Non-Final Action for Request for Continued Examination (RCE) application Serial No. 16/029,270. Claims 1-2, 4, 7, 9, 11, 14, 16 and 18 have been examined and fully considered.
Claims 1, 9, and 16 have been amended.
Claims 1-2, 4, 7, 9, 11, 14, 16 and 18 are pending in Instant Application.
 Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. Applicant states “However, is this not the same as weather conditions since it is possible, for example, for the weather to be sunny while there is snow on the ground. Therefore, it is believed that Kazemi does not disclose or suggest the newly amended features of Claim 1. 
None of the other art of record cures the deficiencies in Kazemi therefore, no combination of the art of record discloses or suggests every feature recited in amended Claim 1…” see Applicant remarks.
	Examiner respectfully disagrees with applicant remarks. The Applicant is reminded that the claims are given their broadest reasonable interpretation. After further review of the cited references of record. The combination of the cited references would be able to teach or suggest the newly amended limitations. For example, “a current weather conditions”  Kretzschmar in view of Hassani, where Hassani, in paragraph [0021] teaches the planned path is being  determined and that conditions of roads are detected by the external sensor and/or temperature sensor. One in ordinary in the art would understand that not only the road is determined, furthermore, the effect of the “current weather conditions” are determined as well. Therefore, the combination of the reference teaches  “a current conditions”.
	Application’s amendment have overcome the 35 U.S.C. § 101 and § 112 raised in the previous action; therefore the previous 35 U.S.C. § § 101 and § 112 claim rejection are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 9, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar et al. (US 9,014,905; of record) in view of Hassani et al. (US 2017/0144657), and further in view of Zhu et al. (US 8,195,394), and further in view of Anthony et al. (US 2019/0012574), and further in view of Kazemi et al. (US 2019/0235499; of record).
Regarding claim 1, Kretzschmar discloses a system (see at least Fig. 2), comprising: 
	an imaging device (see at least Figure 1,  Radar 130, LIDAR 132, Camera 134; and col. 5, line 17-25, “The sensor system 104 may include a number of sensors configured to sense information about an environment in which the automobile 100 is located. As shown, the sensors of the sensor system include a Global Positioning System (GPS) module 126, an inertial measurement unit (IMU) 128, a radio detection and ranging (RADAR) unit 130, a laser rangefinder and/or light detection and ranging (LIDAR) unit 132, a camera 134, and actuators 136 configured to modify a position and/or orientation of the sensors”); and 
	processing circuitry (see at least col. 11, lines 14-16, “FIG. 3 may represent circuitry that is wired to perform the specific logical functions in the process”)  configured to receive information from the imaging device (see at least col. 12, lines 30-33, “The computing device may be configured to receive the images or video and identify, using image processing techniques for example, objects depicted in the image or the video”; col. 13, lines 7-12, “the computing device may be configured to receive, from a RADAR device (e.g., the RADAR unit 130 in FIG. 1) coupled to the autonomous vehicle and in communication with the computing device, RADAR-based information relating to location and parameters of the objects”), receive information from a positioning system (see at least col. 8, lines 10-12, “the navigation and pathing system 148 may be configured to incorporate data from the sensor fusion algorithm 144, the GPS module 126”), identify variables to a left side and a right side of an autonomous vehicle (see at least col. 11, lines 45-53, “the computing device may be configured to identify other objects within an environment of the autonomous vehicle, including objects to the left and right of the autonomous vehicle (e.g., adjacent lanes on a road), and/or behind the autonomous vehicle, for example (e.g., such as another vehicle travelling behind the autonomous vehicle that may be ready to pass the autonomous vehicle and perhaps enter the identified region(s))”) based on the information received from the imaging device (see at least col. 13, lines 7-12, “the computing device may be configured to receive, from a RADAR device (e.g., the RADAR unit 130 in FIG. 1) coupled to the autonomous vehicle and in communication with the computing device, RADAR-based information relating to location and parameters of the objects”)…
	… wherein the planned path of the autonomous vehicle is displayed in the autonomous vehicle (see at least col. 8, lines 5-13 “The navigation and pathing system 148 may be any system configured to determine a driving path for the automobile 100. The navigation and pathing system 148 may additionally be configured to update the driving path dynamically while the automobile 100 is in operation. In some examples, the navigation and pathing system 148 may be configured to incorporate data from the sensor fusion algorithm 144, the GPS module 126, and one or more predetermined maps so as to determine the driving path for the automobile 100”).
	Kretzschmar does not explicitly teach
	…determine whether the identified variables identify a cyclist passing situation based on the information received from the imaging device, the cyclist passing situation being a situation in which the autonomous vehicle passes the cyclist, 
	in a case when the cyclist passing situation is not identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, 
	match the cyclist passing situation with real world data collected from vehicles driven by human drivers in corresponding situations, and 
	plan a path of the autonomous vehicle based on the real world data, wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a centerline as either a solid center line or a dashed center line, and a current weather condition,
	the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a bike lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane, and 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account whether the cyclist is traveling slower than 
	However, in the same field of endeavor, Hassani teaches
	determine whether the identified variables sufficiently identify a cyclist passing situation (see at least Para. [0020], “FIG. 3 continues to depict arbitration between the collision avoidance system 12, the controller 14, and the transceiver 16, as well as depicting maneuver execution of the vehicle 10. After analyzing the environment external to the vehicle 10, the collision avoidance system 12 determines a potential trajectory 38 for the vehicle 10. The potential trajectory 38 may be based on the roadway environment 36 and the roadway characteristics 34 to determine a safe maneuver for the vehicle 10 avoiding the cyclist 22”) based on the information received from the imaging device (see at least Para. [0012], “The collision avoidance system 12 may use a navigation system 18 as well as a vision system 17 to exchange information, via the communication transceiver 16, with the cyclist. The vision system 17 may use onboard cameras, ultrasonic sensors, or any other sensor that may detect vehicle surroundings. The vision system 17 may use the cameras and the ultrasonic sensors either individually or simultaneously to accurately depict the surroundings of the vehicle”), the cyclist passing situation being a situation in which the…vehicle passes the cyclist (see at least Para. [0027], “By instructing the controller 14 to adjust various vehicle features, the collision avoidance system ensures that the cyclist 22 is not surprised by the passing vehicle 10 and is able to maintain control as the vehicle 10 passes the cyclist 22. The collision avoidance system 12 ensures that the vehicle 10 safely maneuvers around the cyclist 22”), 
	in a case when the cyclist passing situation is not sufficiently identified (see at least Para. [0032], “the collision avoidance system 12 makes a determination that execution of a possible maneuver is safe at 82 based on inputs received from the vehicle systems indicative of the surrounding vehicle environment, the roadway characteristics, possible roadway of obtrusion, and the roadway condition. If the collision avoidance system 12 determines that crossing into the adjacent lane is not safe at 82, the collision avoidance system 12 instructs the controller to alert the occupant that a maneuver will not be attempted due to safety considerations at 84 and the control logic continues to process the input data at 62. Alerting the occupant that a maneuver may not be executed due to safety considerations at 84 allows the occupant to verify the accuracy of the determination made by the collision avoidance system 12 at 82”) based on the information received from the imaging device alone (see at least Para. [0021], “The collision avoidance system 12 uses the data indicative of the roadway environment 36, the roadway characteristics 34, the roadway intrusions 42, and the roadway conditions 44 to indicate a probability that the potential trajectory 38 will result in a safe and executable maneuver for the vehicle 10. If the probability of the potential trajectory 38 is above a preset threshold, the collision avoidance system 12 may begin instructing the controller 14 to execute a maneuver for the vehicle 10. Likewise, if the probability of the potential trajectory 38 is below the preset threshold, the collision avoidance system 12 aborts the maneuver. This will be discussed in more detail with reference to FIG. 4.”), identify the cyclist passing situation based on the information from the imaging device and the positioning system (see at least Para. [0012], “The vision system 17 may use onboard cameras, ultrasonic sensors, or any other sensor that may detect vehicle surroundings. The vision system 17 may use the cameras and the ultrasonic sensors either individually or simultaneously to accurately depict the surroundings of the vehicle. The navigation system 18 may use map data and global positioning system data to transfer information Such as vehicle speed, vehicle trajectory, and the roadway environment”),
	…
	wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line (see at least Abstract: “The collision avoidance path is based on map data identifying a marking type for a traveling lane such that the path crosses the lane when the marking type is broken and does not cross the lane when the marking type is solid” ***Examiner interprets as the vehicle approaches the lane traveling within driving environment while the vehicle system is identifying a type of centerline of a road where the marking type is solid***; Para. [0020], “The potential trajectory 38 may be based on the roadway environment 36 and the roadway characteristics 34 to determine a safe maneuver for the vehicle 10 avoiding the cyclist 22. The potential trajectory 38 may be analyzed by the collision avoidance system 12 and include instances such as crossing into the second lane 30 or biasing the vehicle 10 within the first lane 24. These determinations are again evaluated based on the roadway characteristics 34 and the roadway environments 36, as discussed above. For example, the collision avoidance system 12 verifies that the potential trajectory 38 will not intersect with the adjacent vehicle 28 or the cyclist 22. Likewise, the collision avoidance system 12 verifies that the potential trajectory 38 is a legal and safe maneuver for the vehicle 10”) or a dashed center line (see at least Para. [0018], “The vision system 17 may be used to identify and confirm the type of lane markings 34 on the road 26. For example, the navigation system 18 may instruct the collision avoidance system 12 that the vehicle 10 is traveling on a highway and the vision system 17 may identify the dashed yellow lines consistent with the lane markings of a highway. The vision system 17 may also be used to identify any other type of lane marking commonly used on the road 26, such as but not limited to, double yellow lines, single white lines, or a single yellow line with an adjacent dashed yellow line”), and a current weather condition (see at least Para. [0021], “Likewise, the collision avoidance system 12 may receive data from the navigation system 18 indicative of a roadway condition 44, such as a recent rain or ice formation. The controller 14 may also receive input from external vehicle sensors 46 to allow the collision avoidance system to verify the roadway condition 44. For example, a rain or temperature sensor and an ultrasonic sensor may allow the controller 14 to instruct the collision avoidance system 12 as to potential road intrusions 42 or roadway conditions 44” ***Examiner interprets even thought a roadway conditions are being shown in this citation, a current weather condition is being detected by the external sensor and/or temperature sensor***)
	the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a…lane (see at least Para. [0014], “Referring to FIGS. 2 and 3, a schematic depiction of the vehicle 10 using the collision avoidance system 12 is shown. FIG. 2 depicts identification of a cyclist 22 within a first lane 24 of a road 26”), the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane (see at least Figure 3) and 
	the cyclist passing situation and the path of the autonomous vehicle is planned taking into account (see at least Para. [0020], “FIG. 3 continues to depict arbitration between the collision avoidance system 12, the controller 14, and the transceiver 16, as well as depicting maneuver execution of the vehicle 10. After analyzing the environment external to the vehicle 10, the collision avoidance system 12 determines a potential trajectory 38 for the vehicle 10. The potential trajectory 38 may be based on the roadway environment 36 and the roadway characteristics 34 to determine a safe maneuver for the vehicle 10 avoiding the cyclist 22”; and Para. [0021], “The collision avoidance system 12 uses the data indicative of the roadway environment 36, the roadway characteristics 34, the roadway intrusions 42, and the roadway conditions 44 to indicate a probability that the potential trajectory 38 will result in a safe and executable maneuver for the vehicle 10. If the probability of the potential trajectory 38 is above a preset threshold, the collision avoidance system 12 may begin instructing the controller 14 to execute a maneuver for the vehicle 10”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the system as taught by Kretzschmar by combining determining whether the identified variables sufficiently identify a cyclist passing situation based on the information received from the imaging device, the cyclist passing situation being a situation in which the autonomous vehicle passes the cyclist, in a case when the cyclist passing situation is not sufficiently identified based on the information received from the imaging device alone, identify the cyclist passing situation based on the information from the imaging device and the positioning system, wherein the cyclist passing situation is based on the information received from the imaging device includes identifying a type of centerline of an adjacent lane as either a solid center line or a dashed center line, the cyclist passing situation being based on the information received from the imaging device includes identifying if the cyclist is traveling in a…lane, the processing circuitry determining that the cyclist passing situation arises when the cyclist is not traveling in the bike lane, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021the cyclist passing situation and the path of the autonomous vehicle is planned taking into account… as taught by Hassani. One of ordinary skill in the art would have been motivated to make this modification in order to improve cyclist safety by adjusting the vehicle trajectory to compensate for the cyclist (see at least Para. [0013]).
	Neither Kretzschmar nor Hassani does not explicitly teach
	…identifying if the cyclist is traveling in a bike lane…
	match the identified cyclist passing situation with real world data collected from vehicles driven by human drivers driving in corresponding situations, and
	plan a path of the autonomous vehicle based on the matched real world data, 
	…, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021 
	…the path of the autonomous vehicle is planned taking into account whether the cyclist is traveling slower than 
	However, in the same field of endeavor, Zhu teaches
	…identifying if the cyclist is traveling in a bike lane (see at least col. 9, lines 30-32, “object 620 appears within bike lane 420, and the computer may identify object 620 as a bicyclist based on its location in the bicycle lane identifier”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the system as taught by Kretzschmar in view of Hassani by combining …identifying if the cyclist is traveling in a bike lane… as taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to avoid injury to nearby people or the vehicle by maintaining a safe minimum distance (col. 9, lines 61-62).
	The combination of Kretzschmar, Hassani and Zhu does not explicitly teach
	match the identified cyclist passing situation with real world data collected from vehicles driven by human drivers driving in corresponding situations, and
	plan a path of the autonomous vehicle based on the matched real world data, 
	…, and 2Application No. 16/029,270 Reply to Office Action of July 19, 2021 
	…the path of the autonomous vehicle is planned taking into account whether the cyclist is traveling slower than 
	However, in the same field of endeavor, Anthony teaches
	match the identified cyclist passing situation (see at least Para. [0036], “In step 214, the prediction engine 114 uses the trained model from the model training system 112 to predict the actual, “real-world” or “live data” behavior of people on or near a road. In one embodiment, the prediction engine 114 receives “live data” that matches the format of the data used to train the trained model”) with real world data collected from human drivers driving in corresponding situations (see at least Abstract: “A computing device receives an image and a video segment of a road scene, the first at least one of an image and a video segment being taken from a perspective of a participant in the road scene and then generates stimulus data based on the image and the video segment. Stimulus data is transmitted to a user interface and response data is received, which includes at least one of an action and a likelihood of the action corresponding to another participant in the road scene”), and
	plan a path of the autonomous vehicle based on the matched real world data (see at least Para. [0069], “These summary statistics are an estimate of what the summary statistics would be for a collection of human observers who were shown a derived stimulus of the camera data as in step 504. The estimates summary statistics are therefore the system's best answer to the question “does this cyclist intend to enter the path of the vehicle.” The vehicle is therefore able to make a guess 1006 about the intention of the cyclist that is closely matched to the guess that a human driver would make in that same situation”; and Para. [0070],  “In the case of an autonomous car, these predictions can be used to make inferences about the intent of road users such as cyclists 1002, other motorists 1008, and pedestrians 1014 to cross into the path of the car, as well as whether the road users are aware of the car and its future path. They can also be used to predict whether other road users would be surprised, welcoming, or aggressively unwelcoming if the car were to engage in maneuvers which would take it into the path of another road user”).
***The Examiner notes that the combination of Kretzschmar, Hassani and Zhu address planning a path of autonomous vehicle, however, Anthony was brought in the teach where path of the autonomous vehicle based on the matched real world data***
	Accordingly, it would been obvious to one of ordinary skill in the art before the time of filing the invention to modify the system as taught in the combination of Kretzschmar, Hassani and Zhu and combine match the identified cyclist passing situation with real world data collected… and plan a path of the autonomous vehicle based on the matched real world data taught by Anthony. One of ordinary skill in the art would have been motivated to make this modification in order to convey that the predictions produced by the trained model comprise a set of predictions of the state of mind of road users that can then be used to improve the performance of autonomous vehicles (see at least Para. [0037]).
	 Neither Kretzschmar nor Hassani, Zhu or Anthony explicitly teach	 
	…the path of the autonomous vehicle is planned taking into account whether the cyclist is traveling slower than 
	However, in the same field of endeavor, Kazemi teaches:
	…the path of the autonomous vehicle is planned taking into account whether the cyclist is traveling slower than The motion plan data 134 can include vehicle actions with respect to the objects proximate to the vehicle 108 as well as the predicted movements. For instance, the motion planning system 128 can implement an optimization algorithm that considers cost data associated with a vehicle action as well as other objective functions (e.g., cost functions based on speed limits, traffic lights, and/or other aspects of the environment), if any, to determine optimized variables that make up the motion plan data 134. By way of example, the motion planning system 128 can determine that the vehicle 108 can perform a certain action (e.g., pass an object) without increasing the potential risk to the vehicle 108 and/or violating any traffic laws (e.g., speed limits, lane boundaries, signage)”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the time of filing the invention to further modify the system as taught in the combination of Kretzschmar, Hassani, Zhu, and Anthony by combining …the path of the autonomous vehicle is planned taking into account whether the cyclist is traveling slower than 
Regarding claim 2, the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi teaches the system of claim 1. Kretzschmar further discloses the system comprising:
	a positioning system (see at least col. 5, lines 19-21, “the sensors of the sensor system include a Global Positioning System (GPS) module 126”), wherein the positioning system utilizes maps (see at least col. 8, lines 11-13, “the GPS module 126, and one or more predetermined maps so as to determine the driving path for the automobile 100”) accessible by the processing circuitry (see at least col. 11, lines 14-22, “each block in FIG. 3 may represent circuitry that is wired to perform the specific logical functions in the process. For the sake of example, the method 300 shown in FIG. 3 will be described as implemented by an example computing device, such as the computing device 111 in FIG. 1. The method 300 can also be described as implemented by an autonomous vehicle, as the computing device may be onboard the vehicle or may be off-board but in wireless communication with the vehicle”).
Regarding claim 7, the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi teaches the system of claim 1. Kretzschmar further discloses wherein the cyclist passing situation being based the information received from the imaging device includes identifying oncoming traffic in an adjacent lane (see at least Kretzschmar: col. 11, lines 36-49, “the computing device may analyze a plurality of data points in order to identify one or more objects in the autonomous vehicle's environment, such as pedestrians, traffic control objects ( e.g., stop signs, traffic cones, traffic lights), construction equipment, buildings, and vehicles (e.g., cars, trucks, bicycles), among other objects, ahead of the autonomous vehicle on the road. Additionally or alternatively to identifying objects ahead of (or substantially in front of) the autonomous vehicle (e.g., in substantially the same lane as the autonomous vehicle or an adjacent lane), the computing device may be configured to identify other objects within an environment of the autonomous vehicle, including objects to the left and right of the autonomous vehicle (e.g., adjacent lanes on a road)”). 
Regarding Claim 9, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.	
Regarding Claim 14, the claim(s) recites analogous limitations to claim(s) 7 above, and
is/are therefore rejected on the same premise.
	Regarding claim 16, the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. Kretzschmar further teaches a non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a computer (see at least Kretzschmar: col. 4, lines 5-8, “a non-transitory computer-readable medium, which has program instructions stored thereon that are executable by at least one processor to provide the functionality”), cause the computer to perform a method, the method comprising…
Claim 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kretzschmar, Hassani, Anthony and Kazemi as applied to claims 1, 9 and 16 above, and further in view of Tiwari et al. (US 2018/0267558).
	Regarding claim 4, the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi teaches the system of claim 1. Neither Kretzschmar nor Hassani, Zhu, Anthony or Kazemi explicitly teach wherein the cyclist passing situation being based on the information received from the imaging device includes identifying a type of road shoulder including paved or unpaved.
	However, in the same field of endeavor, Tiwari teaches
	the imaging device (Para. [0036], lines 1, The image sensors 112 * Examiner interprets the image sensor as the imaging device) includes identifying a type of road shoulder including paved or unpaved (see at least Para. [0084], “determining that a shoulder region exists, that the shoulder region is suitable for pulling over the vehicle (e.g., sufficiently wide, sufficiently well -paved, sufficiently free of debris, etc.), decelerating and laterally moving the vehicle to the shoulder region, and any other suitable activities”).
	Accordingly, it would have been obvious to one of ordinary skill in the art at time of filing the invention to further modify the system according to claim 1 taught in the combination of Kretzschmar, Hassani, Zhu, Anthony and Kazemi by combining the imaging device identifying a type of road shoulder including paved or unpaved taught by Tiwari. One of ordinary skill in the art would have been motivated to make this modification in order to improve accuracy of determining characteristics of vehicle surroundings (e.g., detecting the presence objects in the vicinity of the vehicle, foreign vehicles in regions around the vehicle, lane line locations on the roadway, etc.) and/or vehicle movement characteristics (e.g., which can thereby enable appropriately generated and/or timed vehicle control inputs) (see at least Para. [0025], lines 8-14).
Regarding claim 11, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
Regarding claim 18, the claim(s) recites analogous limitations to claim(s) 4 above, and is/are therefore rejected on the same premise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663